     Case 1:19-cv-00715-JTN-ESC ECF No. 1 filed 09/03/19 PageID.1 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHIGAN LABORERS’ HEALTH CARE
FUND,   TRUSTEES      OF;  MICHIGAN
LABORERS’ PENSION FUND, TRUSTEES
OF; MICHIGAN LABORERS’ VACATION                      Case No.
FUND,   TRUSTEES      OF;  MICHIGAN
LABORERS’         TRAINING      AND                  Hon.
APPRENTICESHIP FUND, TRUSTEES OF;
MICHIGAN LABORERS’ ANNUITY FUND,
TRUSTEES OF; MICHIGAN LABORERS’
EMPLOYERS’      COOPERATION     AND
EDUCATION TRUST FUND, TRUSTEES OF;
and MICHIGAN LABORERS’ DISTRICT
COUNCIL     OF      THE    LABORERS’
INTERNATIONAL UNION OF NORTH
AMERICA, AFL-CIO,

                          Plaintiffs,

v.

A&G CONSTRUCTION LLC, a Michigan
limited liability corporation,


                          Defendant.

                                   COMPLAINT

        1.    This is an action brought by trustees of jointly-administered, multi-

employer benefit funds under Sections 502 and 515 of the Employee Retirement

Income Security Act (ERISA), 29 U.S.C. §§1132 and 1145 et. seq., and Section

                                         1
   Case 1:19-cv-00715-JTN-ESC ECF No. 1 filed 09/03/19 PageID.2 Page 2 of 8




301(a) of the Labor Management Relations Act (LMRA), 29 U.S.C. §185(a), to,

inter alia, collect delinquent benefit contributions, interest, liquidated damages and

late payment assessments from Defendant A&G.

                         JURISDICTION AND VENUE

      2.     This Court has jurisdiction over this matter pursuant to 28 U.S.C.

§1331, and Section 301(a) of the LMRA, 29 U.S.C. §185(a), and Section 502 of

ERISA, 29 U.S.C. §1132.

      3.     Venue is proper pursuant to 28 U.S.C. §1391(b) and ERISA

§502(e)(2), 29 U.S.C. §1132(e)(2).

                                     PARTIES

 4.   Plaintiffs are trustees and fiduciaries of the Michigan Laborers’ Health Care

Fund, Michigan Laborers’ Pension Fund, Michigan Laborers’ Vacation Fund,

Michigan Laborers’ Training and Apprenticeship Fund, Michigan Laborers’

Annuity Fund and the Michigan Laborers’ Employers’ Cooperation and Education

Trust Fund (Funds), which are jointly-administered, multi-employer benefit funds.

The Funds maintain their principal office and place of business in Lansing,

Michigan.    The Funds receive benefit contributions from various employers

pursuant to the terms of collective bargaining agreements (CBA or CBAs).

      5.     Plaintiff Michigan Laborers’ District Council of the Laborers’
                                          2
  Case 1:19-cv-00715-JTN-ESC ECF No. 1 filed 09/03/19 PageID.3 Page 3 of 8




International Union of North America, AFL-CIO (“MLDC”) is a labor

organization that enters into CBAs with employers, including CBAs that require

employers to remit benefit contributions to the Funds.

      6.     Defendant A&G Construction LLC (A&G) is a Michigan limited

liability corporation with a registered office address of 20351 Peaceful Valley

Road, Battle Creek, Michigan 49017. A&G is an employer within the meaning of

Section 301(a) of the LMRA, 29 U.S.C. §185(a), and Section 3(5) of ERISA, 29

U.S.C. §1002(5).

              DEFENDANT CONTRIBUTION OBLIGATIONS

      7.     A&G is bound to the 2013 through 2023 CBA with the Michigan

Laborers’ District Council. (Ex. 1).

      8.     The CBA sets forth the wages, hours and other terms and conditions

of employment for A&G’s bargaining unit employees (BUEs).

      9.     The CBA requires A&G to make benefit contributions to the Funds on

behalf of the appropriate BUEs. A&G is required to remit benefit contributions at

the hourly rate established for each Fund, and for all hours of work subject to the

CBA, performed by its employees.

      10.    Pursuant to the terms of the CBA and related Trust Agreements and

Amendments, and the Laborers’ Collection Policy (Exs. 2 and 3), A&G must show
                                         3
  Case 1:19-cv-00715-JTN-ESC ECF No. 1 filed 09/03/19 PageID.4 Page 4 of 8




the hours worked by its BUEs for the work month and the benefit contributions

owed to the Funds based on those hours. The benefit contributions shown due in

the Contribution Report Form (CRF) are due by the 15th day of the following

month.

      11.   A&G must also promptly furnish to the Funds all records containing

the classifications of its workers, the names and social security numbers of its

workers, the amount of wages paid to and hours worked by its workers, location of

work, and any other payroll records and information which may be required in

connection with the administration of the Funds and to ensure that the appropriate

benefit contributions and other amounts are recorded and collected.

         DEFENDANT’S VIOLATIONS OF ERISA AND THE CBA

      12.   For the period from May 2016 through January 2019, A&G employed

BUEs who were covered by the terms of the CBA.

      13.       Pursuant to the CBA and Laborers’ Collection Policy, the Funds

audited A&G to determine contribution amounts owed from May 2016 through

January 2019.

      14.   As a result of work performed by its BUEs from May 2016 through

January 2019, A&G owes $31,667.71 for unpaid benefit contributions and

assessments, interest, and costs to the Funds (Ex. 4, May 8 and June 5, 2019
                                        4
  Case 1:19-cv-00715-JTN-ESC ECF No. 1 filed 09/03/19 PageID.5 Page 5 of 8




Demand Letters).

                                    COUNT I

       VIOLATION OF ERISA FOR FAILURE TO MAKE FRINGE
                BENEFIT CONTRIBUTIONS

      15.    Plaintiffs incorporate the allegations of preceding paragraphs by

reference.

      16.    Section 515 of ERISA provides:

                   Every employer who is obligated to make
                   contributions to a multi-employer plan under
                   the terms of the plan or under the terms of a
                   collectively bargained agreement shall, to
                   the extent not inconsistent with law, make
                   such contributions in accordance with the
                   terms and conditions of such plan or such
                   agreement.

      17.    Section 502 of ERISA provides a federal forum for enforcement of

the various duties imposed by ERISA.         Section 502 expressly authorizes the

recovery of unpaid benefit contributions, interest, double interest or liquidated

damages and attorney’s fees and costs. Also, a suit may be brought to enjoin any

act which violates ERISA and to obtain other appropriate legal and equitable relief

to redress violations of ERISA and enforce the terms of the plan.

      18.    A&G’s failure to make contractually-required fringe benefit

contributions violates ERISA. 29 U.S.C. §§1132 and 1145.
                                         5
  Case 1:19-cv-00715-JTN-ESC ECF No. 1 filed 09/03/19 PageID.6 Page 6 of 8




      19.    The Funds are entitled to all remedies under ERISA, including a

judgment for unpaid benefit contributions, interest, double interest or liquidated

damages, attorney’s fees and costs and other legal and equitable relief.

      WHEREFORE, Plaintiffs request that this Court enter a judgment and order

against Defendant as follows:

      A.        Awarding Plaintiffs $31,667.71 in unpaid benefit contributions,

             interest, assessments, and audit costs found due in the audit;

      B.     Awarding attorney’s fees and costs to Plaintiffs in connection with

             bringing and prosecuting this action; and

      C.    Granting Plaintiffs all additional and/or other relief (including

             injunctive and equitable relief) which the Court deems just and

             proper.

                                    COUNT II

    BREACH OF THE CBA FOR FAILURE TO MAKE FRINGE
               BENEFIT CONTRIBUTIONS

      20.    Plaintiffs incorporate the allegations set forth in preceding paragraphs

by reference.

      21.    Section 301(a) of the LMRA provides a federal forum to enforce labor

contracts, which include the contractual promises to submit to audits and to make

                                          6
   Case 1:19-cv-00715-JTN-ESC ECF No. 1 filed 09/03/19 PageID.7 Page 7 of 8




benefit contributions.

      22.    A&G has breached the CBA and related Trust Agreements and Trust

Amendments and the Laborers’ Collection Policy (Exs. 2 and 3) incorporated into

the CBA by failing to pay benefit contributions and other amounts owed to the

Funds, the third-party beneficiaries of the CBA.

      23.    As a third party beneficiary to the CBA, the Funds are entitled to

recover unpaid benefit contributions, interest, double interest or liquidated

damages, and attorneys fees and costs.

      WHEREFORE, Plaintiffs request that this Court enter a judgment and order

against Defendant as follows:

      A.      Awarding Plaintiffs $31,667.71 in unpaid benefit contributions,

             interest, assessments, and audit costs found due in the audit;

      B.     Awarding attorney’s fees and costs to Plaintiffs in connection with

             bringing and prosecuting this action; and

      C.     Granting Plaintiffs all additional and/or other relief (including

             injunctive and equitable relief) which the Court deems just and

             proper.



                                          7
  Case 1:19-cv-00715-JTN-ESC ECF No. 1 filed 09/03/19 PageID.8 Page 8 of 8




                                  /s/Christopher P. Legghio
                                  Christopher P. Legghio (P27378)
                                  Lauren E. Crummel (P73333)
                                  Megan B. Boelstler (P79125)
                                  Attorneys for Plaintiffs
                                  306 South Washington Avenue, Suite 600
                                  Royal Oak, Michigan 48067-3837
                                  248.398.5900
                                  cpl@legghioisrael.com
                                  crummel@legghioisrael.com
                                  mbb@legghioisrael.com

                                   Attorneys for Plaintiffs
September 3, 2019




                                     8
